DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 36, 37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zielinsky (US 2011/0163565).
Zielinsky discloses a tailgate assembly comprising a tailgate (10) configured to provide a boundary of a cargo area (15), a hinge assembly (11) coupled to the tailgate to control a trajectory of the tailgate (10) relative to the vehicle, and a cable (23) having a first end (22) and a second end (21) coupled to the vehicle, as shown in Figure 1-8.  The tailgate (10) is configured to achieve a closed position, as shown in Figure 3, achieve a first open position with the first end (22) of the cable (23) engaged with the tailgate, as shown in Figure 5, and a second open position when the first end of the cable (23) is not engaged with the tailgate.  The first end of the cable (23) can be disengaged from the tailgate when the traveler (40) is slide out the end opposite of stop (42), as best shown in Figure 8 and disclosed in paragraph [0138], to allow the tailgate to achieve a second open position that is further open than the position shown in Figure 5.  In reference to claim 37, a release mechanism (29) is actuated to engage or release the first end (22) of the cable (23) with the tailgate, as shown in Figure 8 and disclosed in paragraph [0135].  In reference to claim 39, the first open position comprises a horizontal open position, as shown in Figure 4.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Zielinsky (US 2011/0163565) in view of Dufala (1,125,982).
Zielinsky does not disclose the claimed angle.
Dufala teaches disconnecting a tailgate restraint (28) such that the tailgate can open to approximately 180 degrees, as shown in Figure 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge of Zielinsky with a hinge linkage assembly, as taught by Dufala, to allow the tailgate to open 180 degrees when the cable is disconnected to allow easy access to the cargo area without having to reach over an extended tailgate.
Allowable Subject Matter
Claims 27-35 and 44-46 are allowed.
Claims 38 and 41-43 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claims 27 and 44 is the release mechanism is actuatable while the tailgate is in the closed position to engage with or release the cable, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        November 3, 2022